 HACKNEY IRON & STEEL CO.297Hackney Iron & Steel Co.andInternational ChemicalWorkers Union,AFL-CIO,Local No.773. Cases23-CA-2696 and 23-CA-2931October 24, 1968DECISION AND ORDERBY MEMBERSFANNING,JENKINS,AND ZAGORIAOn July 30, 1968, Trial Examiner John M. Dyerissued his Decision in the above-entitled proceeding,finding that the Respondent had engaged in and wasengaging in certain unfair labor practices and recom-mending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attachedTrial Examiner's Decision. Thereafter, the Respond-ent filed exceptions to the Decision.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNationalLabor Relations Board has delegated itspowers in connection with these cases to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicialerrorwas committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, and the entirerecord in these cases, and hereby adopts the find-ings,]conclusions,'and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, asmodified below, and orders that the Respondent,Hackney Iron & Steel Co., Navasota, Texas, itsofficers,agents, successors,and assigns,shall take theaction set forth in the Trial Examiner'sRecom-mended Order,as herein modified1.Delete the following language from paragraph1(a)of the Trial Examiner'sRecommendedOrder ... "or because they gave testimony under theAct."2.Delete the following language from the secondindented paragraph of the attached Notice: . . . "orbecause they testified in a Labor Board hearing."IThe TrialExaminer found that the Respondent's policy of granting40 hours of paid sick leave to its employees indicated its lack of concernover absenteeism.We do not agree with this interpretation and, inreaching our decision,we do not rely to any extent upon theRespondent's sickleave policy.2 TheTrial Fxaminer concluded that the conduct which constitutedviolations of Section 8(a)(1) and(3) also violated 8(a)(4). In view of thefact that the remedy would be the same we do not find it necessary topass upon that finding.Accordingly,we dismiss that allegation of thecomplaintTRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEJOHN M. DYER, Trial Examiner International ChemicalWorkers Union, AFL-CIO, Local No 773, herein called theUnion, on May 5 and July 24, 1967, in Case 23-CA-2696,filed charges against Hackney Iron & Steel Company, hereincalledHackney, the Company, or Respondent, alleging thatRespondent violated Section 8(a)(1), (3), and (4) of the Actby denying pay raises to employees Jesse Perez and WilliamBradley because of their membership in the Union and becausethey testified under the National Labor Relations Act, asamended. On October 9, 1967, an informal all party settle-ment agreement containing a nonadmission clause and provid-ing that Perez and Bradley would receive wage increases of 7cents per hour retroactive to July 1, 1967, and providing forwithdrawal of the complaint was approved by the ActingRegional DirectorAs a part of the settlement, Respondentposted a notice to all employees which recitedinter alia.We will not withhold wage increases from any employeesbecause of their membership in and/or activities on behalf ofthe International ChemicalWorkers Union, AFL-CIO,Local No. 773, or any other labor union, or because theygave testimony under the Act.On January 15, 1968, Jesse Perez for the Charging Party filedthe charge in Case 23-CA-2931 alleging that Respondentviolated the Act by denying Perez a pay raise on or aboutJanuary 1, 1968. On February 29, 1968, the Regional Directorissued an order withdrawing his approval of and setting asidethe settlement agreement in Case 23-CA-2696, and on thesame date issued an order consolidating the two cases, aconsolidated complaint and notice of hearing in the instantmatter.The consolidated complaint alleges that Respondent's super-visor and officer, Frank Turner, Jr., told an employee (Perez)on or about April 12, 1967, that the employee had beendenied a merit raise because of his union activities and that hewould get a raise if he would cease his union activities. Furtherthe complaint alleges that the denial of merit wage increases toBradley and Perez on January 1, 1967, constituted violationsof Section 8(a)(3) and the denial of merit wage raises on April8 and July 1, 1967, and January 1, 1968, violated Section8(a)(3) and (4) of the Act in that the named discriminateeswere denied raises because of their union activities and becausethey testified in a Board case against Respondent. During theinstant hearing on April 23 and 24 in Anderson, Texas, thecomplaint was amended by the addition of an allegation of adenial of a merit increase of April 1, 1968, to Perez as violativeof Section 8(a)(3), (4), and (1).Respondent admitted the requisite commerce allegationsbut denied violating the Act and pleaded that it had enteredinto a settlement agreement disposing of the matters andalleging that the withdrawal of approval of the settlementagreementwas an illegaland invalid act by theRegionalDirectorRespondent admitted that it did not grant merit173 NLRB No. 45 298DECISIONS OF NATIONAL LABOR RELATIONS BOARDincreases to the named individuals on the dates alleged butdenied that such denials constituted a violation of the Actclaiming it had good cause for such denialsThe preliminary question in this proceeding is whetherRespondent's denials of raises to Perez on January 1 and April1,1968,were violative of the Act and the settlementagreement. If such is the case the second question is whetherthe previous denials of raises to Perez and Bradley were alsoviolative of the Act.Upon the entire record in this proceeding, including myevaluation of the reliability of the witnesses, based on theevidence received and my observation of their demeanor, and,having noted the prior Board proceedings herein, 167 NLRBNo. 84, as partially enforced and partially remanded to theBoard by the United States Court of Appeals for the Districtof Columbia Circuit, I make the followingFINDINGS OF FACTITHE BUSINESS OF RESPONDENTAND THE LABOR ORGANIZATIONRespondent,a Texas corporation,has its principal office inDallas,Texas,and a plant at Navasota,Texas, which itacquired from Tru-Weld,August 29,1966, where it is engagedinmanufacturing tank heads for pressure vessels. In the courseof its business at the Navasota plant, the only facility involvedin these proceedings,Respondent during the prior year soldand shipped goods valued in excess of $50,000 directly topoints outside the State of Texas.The Respondent admits and I find that it is engaged incommerce within the meaning of Section 2(6) and(7) of theAct.Respondent admits andIfind that the Unionherein is alabor organization within the meaning of Section 2(5) of theAct.IITHE UNFAIR LABOR PRACTICESA. Background and Undisputed FactsThe prior unfair labor practice proceeding was tried onFebruary 7, 1967, in Anderson, Texas. In his decision the TrialExaminer set forth at some length the background of theproceedings and the succession of Respondent as the employerto Tru-Weld at the Navasota plant.In sum, the employees were interviewed by RespondentVice President Banks and hired at a higher rate of pay. Duringtheir interview both Bradley and Perez were told by Banks thatRespondent would not recognize the Union nor the recentlyexecuted contract. Banks told Perez that at one plant whichRespondent had taken over previously, the employees showedtheir loyalty to the Company by voting out an incumbentunion, and that all Respondent's plants were nonunion. VicePresident Banks further said he would interview employees andcheck their production records every 3 months and raiseswould be given to those who showed they were goodemployees by putting out more production. The decision alsonotes that Respondent through both Vice President Banks andits then Plant Manager Turner refused to discuss union affairswith Bradley and Perez and refused to accept formal grievancesfrom the Union.Bradley and Perez testified in the instant proceedingwithout contradiction that following the initial refusal toaccept grievances, they attempted to present some 15 or 16grievances to Respondent officials during the balance of 1966and 1967 and on every occasion the grievances were refuseduntiltheyfinallydetermined itwas useless to presentgrievances and desisted from their attempts.As noted in the prior decision, former Plant Manager Turnerand Foreman Burzynski were continued in their capacitieswith some minor title changes when Respondent took overThey remained in those positions until approximately Septem-ber 1967, when Turner was made the manager of manufac-turing for all of Respondent's plants and Burzynski tookTurner's position as general manager of the Navasota plant.Insofar as the procedure in giving merit raises is concerned,Respondent's testimony shows that the plant manager togetherwith the foreman determine those who receive the merit raisesand the manager of manufacturing's approval is automatic.In the prior case the 8(a)(3) issue concerned whetherBradley and Perez received their proportionate share ofovertime work, and the Trial Examiner who determined theissue against them, set forth the problem as followsThe remaining issue is whether Union Officials Perez andBradleywere denied their fair proportionate share ofSaturday overtime work after Respondent took over theplant, because of their activities for the Union. At theoutset, it is clear that Respondent, through Turner andBurzynski, knew that both men were union officials whowere constantly trying to process grievances under theUnion's contract with Tru-Weld and thus have Respondentrecognize the Union. Since Respondent made it clear fromthe outset that it felt it had no legal obligation to recognizethe Union or enforce its contract, and that it preferred anonunion condition at the plant, Respondent's treatment ofthe two union leaders as regards overtime work must bescrutinized closely, to see whether Respondent discrimi-nated against them in this respect.InhisDecision the Examiner noted that the issues wereextremely close and that the record raised a suspicion ofdiscrimination but concluded that such suspicion was notsufficient on which to base a violation.The instant 8(a)(3) and (4) issues have a different genesisthan that of the prior case although the manner in which theymust be viewed is similar with the addition that the two menplayed a part in the prior proceedingRespondentmaintains that the present cases are notproperly brought, in that Case 23-CA-2696 was disposed ofby a settlement agreement which retroactively gave raises toPerez and Bradley, and since the raises were granted Respond-ent states it has complied with the terms of the settlementagreement and all matters to that time have been concluded.Respondent argues that the compliance letter it received fromthe Regional Director notifying it that compliance had beenachieved is proof of that conclusion. It is Respondent's furtherposition that it was under no duty to give employees raisesevery 6 months, raises were given on a selective merit basis,and the mere not granting of raises to Perez in January andApril 1968, did not in any way violate the settlementagreement.The General Counsel maintains that the settlement agree-ment has been violated since, in addition to a broad enjoinderthatRespondent would not in any other manner coerce its HACKNEY IRON & STEEL CO.employees, the specific negative provision of the notice quotedsupraforbids the withholding of merit wage increases becauseof union activity. Here specific testimony shows that meritraises to Perez were withheld but not for any valid reason butratherbecause of Perez' union activities and because hetestified under the Act and such acts are directly contrary tothe negative provisions of the settlement agreement therebyviolating the agreement and enabling the Regional Director toset it aside and consolidate the prior case with the subsequentcase.To determine both the appropriateness of setting aside thesettlement agreement, and whether the new and pnor chargeshave substance as set out in the consolidated complaint, sincethe alleged violations are of the same nature, it is appropriateand necessary to consider the history of and the manner inwhich Respondent gave these raises. After such considerationitisthen necessary to determine whether the denial of theraises to Perez in January and April 1968 constituted aviolation of the Act and the terms of the settlement agreementand if that answer is affirmative then to consider whether thedenials of the raises to Perez and Bradley prior to that timeviolated the Act.Therefore I will consider first the manner in which theseraiseswere given as documented by exhibits produced by theGeneral Counsel and by Respondent. In considering thismatter I bear in mind that Perez and Bradley were the twoprime union adherents and representatives who continued toseek company recognition of the Union by their continualpresentation of grievances to Respondent. During the instanthearing Respondent tried to show that another employee whowas the Union's recording secretary occasionally had his namebeforeRespondent in that he sometimes signed noticesconcerning union meetings which were posted on Respond-ent's bulletin boards However, there was also testimony thatPresident Perez' name appeared on notices on the bulletinboards as well. No other employees besides Perez and Bradleysought to present grievances to Respondent and seek recogni-tion of the Union. I do not think there is any doubt that theunion activities of Perez and Bradley stood out far beyond anyof the other employees.In any event, as the Examiner in the prior case noted, withPerez' and Bradley's outstanding union activities, any discrimi-nation against them or acts which appear discriminatory haveto be weighed very carefully to determine whether such actswere because of their union activities or for having testified orwhether Respondent has a legitimate reason for its actions.In assessing credibility in this proceeding I have sought tomeasure the oral testimony with other oral testimony and withwritten records and the pnor findings. In so measuring I haveconcluded that the testimony of Burzynski and Turner for themost part cannot be credited since their oral testimony as tothe reasons for not granting raises to Perez and Bradley is atodds with Respondent's records, prior testimony, and findingsand at times with commonsense in that the factors given in thepnor proceeding and on one occasion in this proceeding, arecompletely misshapen and warped by them in later testimonyin an apparent effort to bolster their determination to accordno raises to Perez. Further, a substantial part of Respondent'scritical testimony occurred after leading questions which servesin my opinion to debilitate the credibility of such witnesses.299B.The Refusal of Merit Raises to Perez and BradleyJesse G. Perez testified that he had been with the Companyapproximately 6 years, including his time with Respondent'spredecessor. When Vice President Banks interviewed him at thetime Respondent took over the plant, he told Perez that every3 months each employee's record would be reviewed and theCompany would try to give raises every 3 months but thatthey could not give everybody a raise at one time but usuallytook about half of the employees on one occasion and theremainder the following quarter.William C. Bradley testified that when he was interviewedVice President Banks told him that every 3 months all of theemployees would be reviewed and they would probably giveabout half of the employees raises every 3 months. Duringcross-examination Bradley testified Banks did not say thatevery employee would get a raise every 3 months and similarlyon cross-examination Perez testified that he was not sayingthat every employee was supposed to get a raise every 6months.Perez testified that Foreman (later Manager) Burzynski toldhim that every 3 months Respondent would go over therecords and give raises but that they could not give them allraises at one time, and the following 3 months they wouldcatch up with the other group and everybody would be treatedfairly and squarely.In considering the merit increases, a pattern of raises did notbecome apparent from either the exhibits of the GeneralCounsel or Respondent until they were considered togetherand analyzed on a basis of the treatment accorded those hiredby Respondent from the predecessor and separately thetreatment accorded to those hired thereafter. Once those arelaid out, it becomes fairly evident that Respondent sought toeven out its wage increases by granting them on a somewhatregularpattern and did accomplish this pattern with theexception of Perez and Bradley in all but two cases and inthose the employees received two of seven raises grantedwithout having to file a charge against Respondent and securea settlement agreement. I further note from Respondent'sexhibits that the question of absenteeism cannot be as acute asRespondent would have us believe in that Respondent hasapparently established a paid sick leave policy of 40 hours ayear for employees with a certain term of service. ThusRespondent has recognized the problems of its employees inbecoming sick and has arranged a certain measure of relief forsuch problems by providing some paid sick leave which shouldnot be considered absenteeism. The question of excessabsenteeism devolves to what promoted the absenteeism andwhether Respondent felt that the reason was sufficient inorder to excuse the person from attendance on that day. Anumber of these details are shown in Respondent's exhibitswhich will be consideredinfra.Various company documents introduced into evidence inthe proceeding show that the so-called merit raises were givenon October 1 and December 31, 1966; April 8, July I andSeptember 30, 1967, and January 1 and March 31, 1968.General Counsel's Exhibits 3 and 3B contain a listing ofemployees with their job titles and wage rates from theemployees' date of hire by Respondent to the raise of January1968, including a wage raise of August 5, 1967, which from 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe document and other testimony was a 5-percent generalwage increase given to all employees.An examination of the merit raises limited to the 26employees originally employed by Respondent on August 29,1966, but excluding Perez and Bradley from the computations,shows the following- (1) The first raise of October 1, 1966,was given to 12 of the 24 employees then employed and theyreceived 7 cents with 1 employee getting 10 cents (2) In theDecember 31, 1966, round of raises 1 of the 12 who receivedthe first raise got a second raise, and 10 employees receivedmerit raises for the first time for a total of 22 of 24 employeesreceiving merit raises in the first two rounds. Two employees,J.Lebeck and Stone, did not receive either the first or secondraise but Lebeck received a third-round raise and Stone got afourth-round raise. (3) The third raise (April 8, 1967) wasreceived by 11 of the 24 employees then employed includingLebeck. Two employees, Heyman and Sanchez, who receivedthe first raise did not get the third-round raise but received thefourth-round raise of July 1, 1967. The remainder werereceiving a second raise at the end of 6 months. (4) Of theoriginal 24, 13 received the fourth raise of July 1, 1967. Withthe exception of Stone and J. Lebeck, for whom this was thefirst raise, the fourth round of raises confirmed a pattern ofemployees receiving one out of two raises given. (5) Only 3 ofthe original 24 employees received a raise in the fifth round ofSeptember 30, 1967. For one of the three, Sanchez, it was thesecond raise in a row putting him back in the pattern of raisesevery 6 months on the average. The other two raises werebased on that pattern. (6) Raises were given to 13 of theoriginal 24 in the sixth round of raises of January 1, 1968. (7)Of the original 24, 10 received a raise in the seventh round ofMarch 31, 1968. Bradley received a seventh-round raise beingthe firstmerit raise he was given other than the raisesretroactive to July 1, 1967, which he and Perez received as aresultof the settlement agreement in Case 23-CA-2696.Considering the sixth and seventh raises together, all of theoriginal 24 employees excluding Bradley and Perez got oneraise in those two rounds except Sanchez who by that timehad received three raises, in the overall pattern of three raisesgranted in seven rounds.Considering the total of seven raises given through March30, 1968, of the original 24 employees (excluding Perez andBradley) 1 employee received four out of seven merit raises, 20employees received three out of the seven raises, 2 employeesreceived two of the seven, and 1 employee received three ofsix.Of four employees who were hired by Respondent in 1966following the initial round of raises, one employee got three ofsix raises, two employees got two of six, and one employeehad received two of four raises until his name disappearedfrom the payroll, again conforming the pattern.Of a group of employees who were hired in 1967, oneemployee got one of five raises granted within 1 year, oneemp.Jyee got one of three raises until his name no longerappears on the payroll, four employees got one of four raises,and one employee got two of the four raises granted in anapproximate 9-month period. Two employees received one ofthree raises which were granted within a period of about 7months or so from the date they were employed.The four employees hired in latter 1966 each received a7-cent raise on April 8, the date of the third round of raises.Thus, considering Bradley and Perez as 2 of a group of 30employees they were the only 2 employees who did notreceive any raises through September 30, the fifth round ofraiseswith all of the employees receiving at least one raise bythat time and only 2 of the original 24 employees havingreceived only one raise until then.Considering all of the raises as a whole it seems that apattern of granting one raise every 6 months was the norm inthe first four rounds of raises and this pattern was stretchedover the next three raises to a pattern of three raises in sevenrounds. The primary exceptions to this pattern are Bradley andPerez who received a merit raise only as a result of a settlementagreement after the filing of charges with the addition of theseventh-round raise to Bradley. Considered merely on astatisticalbasis it is clear that Bradley and Perez werediscriminated against in the matter of raises. The next questioniswhether they were discriminated against because of theirunion activities and because they testified against Respondentorwhether Respondent in denying them raises had validreasons for so doing.Bradley testified that when raises were given and he did notreceive one, he asked the reason of his foreman, Burzynski. Hestated that the first time Burzynski told him he had a poorattitude and walked away giving no further explanation. Onthe second occasion Burzynski said that it was poor attitudeand no production. Bradley admitted that around July 1967,he was told by his leadman that he was talking too much butsaidhe had never been told about or reprimanded for lowproduction or attitude on any other occasions, nor was he evertold what production goals he should seek to set or maintain.There are no production standards set by Respondent forthe operations in Bradley's work area and according to theplant manager and the foreman the employees have never beengiven specific amounts of work or production standards thatthey should produce or what production standards are to bemet in order to share in the merit raisesBradley as a machinist works with two other employees onlathes turning "heads" for pressure vessels and the differentsizedheads are turned on different sized lathes. Naturallysmaller "heads" can be turned faster in that there is less metalbeingmilled from the "heads." According to Bradley, heworks more than the others on the larger "heads." There seemsno dispute that Bohack is the best employee in the unit and isused on diemaking work. There is some dispute whether theother employee, Ubnoski does any die work or whether heonly assists Bohack. Bradley during cross-examination admit-ted that he had on one occasion grooved a "head," making itunusable, but testified that the others had done so too. Thiswas confirmed by one of Respondent'switnesses.Bradleyspecifically stated that he had never been told he was makingtoomuch scrap and Respondent's witnesses made no suchclaim.Perezworked in the cutting department from the timeHackney took over the plant having started with the predeces-sor at a $1.45-an-hour rate and advanced to a $1.95 rate whenHackney began operations. When the first merit raisewas givenin October 1966 Perez asked Burzynski if he was to receive itand was told that they could not give everybody a raise at thesame timeand would catch up with the ones they missed thenext time around and everybody would be treated fairly andsquarely.When the secondraisewasgiven in latter Decemberor early January,Perez againinquired of Burzynski why hedidn't receivea raise.Burzynski replied thatPerez' name wasnot on the list and walked away. When the third raise of April1967 was granted and Perez did not receive it, he sought out HACKNEY IRON & STEEL CO.301Burzynski again and inquired why. Burzynski told Perez hewas makmg enough money and felt he was not putting outenough production but if he wanted to find out any more, togo see leadman Williams. Perez admitted he raised his voiceafter being told he was making enough money but both Perezand Burzynski agree Perez calmed down after being told to doso by Burzynski. Perez went to see Williams and asked why hedid not get a raise. Williams replied that he did not have toanswer Perez' questions. Perez told Williams that if he wasdoing something wrong that Williams as his leadman ought totell him about it so that he could get it straightened out. Perezspecifically testified that prior to this time nothing had beensaidtohim by either Burzynski or Williams about hisproduction. During the conversation Williams said he heard theUnion was trying to take his job away. Perez told Williams thatBradley had said they should try to post that job and that hethoughtWilliamswas not entitled to the job since SamWilliams was more qualified for the position having been in thedepartment longer and having more seniority. Perez went tothen Plant Manager Turner and asked why he had receivednone of the three raises. Turner told Perez that the foremanhad reported Perez' work was not satisfactory. Perez askedwhether Turner meant leadman Williams or Foreman Burzyn-ski and Turner replied the foreman and that all of it went backto the time Perez was elected president of the local. Perez saidthat he was talking about since Hackney took over. Turner saidPerezwas not working for the Company but if, "You startworking for the Company and I will guarantee that you will beinvolved in those raises." Perez replied that he did not want araise on any other basis than his work for the Company andthat if his work was not satisfactory he should be so informedso that he could improve it. Turner replied that his work hadunproved quite a bit as of 1967. Perez said that if his work hadimproved why wasn't he receiving raises. Turner replied,"You're not working for the Company."The initial charge in Case 23-CA-2696 was filed on May 5,1967, and Perez testified that thereafter he did not ask thesupervisors why he did not receive the raises given out in Julyand October since the case was then being considered. Thesettlement agreement in Case 23-CA-2696 was approved onOctober 9, 1967.When he did not receive the raise given in January 1968,Perez accompanied by Bradley, sought out his foreman, MarvinBecker, and asked about it. Perez testified he asked Beckerwhy he did not receive a raise and Becker replied that he didnot know why, but he had recommended Perez for a raise andthat Perez' job performance was satisfactory to him and all hecould do was recommend Perez for a raise. Becker said that ifhe wanted, Perez could go to Burzynski and ask about it. Pereztold Becker he was not going to go any further with it, since heknew what the deal was and that he would not get it.According to Perez, the eight men in the cutting departmenton January 1 all got a raise with the exception of himself and anew man Schroeder who had been employed in latter 1967.Bradley testified that when Perez asked Becker about the raise,Becker replied that he had put Perez in for a raise but that wasall he could do.Perezwas questioned extensively on cross-examinationabout being absent on a number of occasions for variouspersonal items concerning his family, and family and personalsickness. Perez admitted the occasions he was off stating thaton each occasion he had permission from the Company.Respondent questioned Perez as to whether he had used badlanguage in regard to another employee to Burzynski. Perezadmitted he had, and stated he was complaining about thelanguage that the other employee used about him.In regard to absenteeism, Perez testified that when he spoketoBecker about not getting a raise, he asked Becker ifabsenteeism was the reason, and Becker replied he did not feelthatwas the reason because he knew of a lot of otheremployees with absenteeism records who were still gettingtheir raises.As to the reasons why he was absent on occasions, Pereztestified that in September 1967 his wife was struck by apickup truck, and suffered two broken legs and some braindamage which necessitated surgery and he had to take her forcheckups, and that in addition his son has asthma andsometimes has to be taken to the hospital on short notice forshots. Perez testified that Respondent's supervisors were awareof these problems, and that none of the supervisors or foremenhad ever told him that hewas missingtoo much time or thathe was absent too much or that he would have to improve hisabsentee record in order to qualify for raises.Respondent's Foreman Marvin Becker testified that inJanuary 1968, he sought a raise for Perez from Burzynskistatinghe hoped Perez would have better attendance and thatPerez'work was satisfactory to him. To a series of leadingquestions suggesting that Perez would have to improve hisattendance, Becker testified that Perez' attendance was themain thing, that he was not at work as much as he should beand that he reported this to Burzynski and that some of theemployees on the other shift had complained about Perez.According to Becker, Burzynski said it would not help Perez togive him a raise to see if he would work better but that hewould have to improve his performance before he could begiven a raise.During cross-examination Becker was asked whether he hadrecommended Perez for a raise on April 1. He answered that hedid not do so even though Perez' work was still satisfactoryfrom his point of view. He said he was aware of Perez' wife'scondition and took that into account regarding absences anddidnot talk to Perez about his absences nor about anycomplaints from employees on the other shift, stating that hefelthe had to see for himself if Perez was not workingproperly, and in his observation Perez' work was satisfactory inthe periods of September 1967 to January 1968 and Januaryto April 1968. Asked specifically why he did not recommendPerez fora raise inApril he answered, "Well I really don'tknow sir." To a succeeding question concerning absenteeismhe replied that Perez had a good bit of absenteeism sinceJanuary.Burzynski, who first was the foreman and then becameplantmanager in September 1967, testified that as plantmanager he sits down with the foreman and they go over themen and the records and together decide whomerits a raise.Burzynski testified that he never indicated to the men that itwas Respondent's policy togive a raiseto every man every 6months butsaidthat they reviewed every man every 3 months.He testified that the basic determination as to meritraises wasbased on the personal observation of the foreman and that thiswas a big factor in determining whether a person gota raise.Other factors considered were how well an employee functionsin his job, how well he does his job, his attitude toward theCompany and toward his fellow employees, and also that theemployee's absentee and tardiness records were considered aswell as the amount of money the person was makmg for thejob he was performing. This original description of the factorswas severely distorted by later Respondent testimony. 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccording to Burzynski some time prior to January 1,1968, he discussed various employees including Perez withForeman Becker, and that Becker "suggested that possibly-asked me what I thought about it if maybe we could give JessePerez a wage increase. Would this-maybe this would help himto do a better job if we give him a raise. And I told Marvin, no,Ididn't think it would and that we don't give-raises on theassumption that someone will do better, we give raises on thepast performance or record of this employee." Burzynski saidBecker did not say much about it, but reported that someemployees had been unhappy with the way Perez was working.Burzynski knew of no investigation of such allegations.As to the April 1967 raise, Burzynski stated that Perezcame to him and demanded to know why he didn'tget a raiseand he told Perez to lower his voice and not get smart, and notbe so loud, and that he did not get a raise because of his lackof production and lack of cooperation and his poor attitudeand told him never to raise his voice at him like that againQuestioned further about Perez' performance he stated thatback when he was a foreman 1-1/2 years ago or so Perez hadnot been performing properly insofar as cooperating with theauthorities in getting the plates on the tables and getting thecircles off, and he talked to Perez telling him that if he did notintend to cooperate he could get someone who would.Burzynski testified at length about Perez not stamping the cutcircles all the time, although it appeared from other testimonythat the stamping would not consume more than a fewminutes each day and there might be many legitimatereasonswhy Perez was not on hand to stamp the circles. As notedpreviously I cannot give much weight to the testimony ofRespondent witnesses since the questions asked on their directtestimony were excessively leading and suggested the answersRespondent apparently sought. Further areas were searchedout which apparently had no bearing on the decisions to grantor withhold raises and appeared to be afterthoughts as to whyBradley and Perez were not good employees. On one occasionRespondent drew from Burzynski that he consulted leadmanDavid Williams about giving a raise to Perez and that Williamssaid that in his opinion Perez was not handling his jobproperly. First, I am inclined to doubt that Burzynski soughtWilliams' opinion, and secondly, Williams' opinion would besuspect in that he and Perez were apparently performing thesame job on different shifts with consequent questions ofwhether Williams ever observed his work and whether therewas a conflict between them as to who was doing how muchwork.During cross-examination Burzynski testified there were nowritten records of the production performance of individualemployees or records of employee capability so that considera-tion for meritincreaseshad to be based on the observations ofthe foreman and of the general manager Burzynski continuedto modify his testimony regarding the factors for meritraises,dropping the factors to two, those being work performanceand absenteeism, (forgetting the others originally mentioned)and then modifying further to say he gave great weight to theabsenteerecord and finally modifying that to say absenteeismwas a major factor. As to production he stated the men knowthey are expected to produce a certain amount of work dailyalthough stating that no quotas had ever been established forthe men or for the job or how the men know how much theyare expected to do.In contrasting Perez with Williams, since they both hold thesame job, it was noted that Williams was paid $2 37 an hourand at one point had received three out of six merit raises.Burzynski was asked if they tried to keep the wages in thesame relative area for the same jobs, why Williams was given somany raises and was receiving a higher rate of pay than Perez.His answer was that Williams does a good job and puts out alot of work and he could not afford not to give him a raise.Burzynski testified that there was no objective way ofmeasuring Perez' production since he performed a number ofduties consisting of checking in and moving steel, loading andunloading cutters tables, removing circles from cutters tables,stacking, stamping, and other duties. Concerning his testimonyregarding foul language by Perez, Burzynski testified that thiswas the only time in all the time he had worked in the plant,that he ever heard foul language directed by one employeeagainst another.Respondent, in contrast to the former case, complainedthat Perez had refused to work on a Saturday claiming he hadprior plans. Further testimony developed that Perez had beenasked if he wanted to work on a Saturday but declined sincehis brother was coming in from out of town. Burzynski wassure that he had declined on another occasion and stated thathe took these declinations into account in determiningwhether the employee should receive a merit increase,although saying the employees were never told that suchdeclinations would be held against them.Burzynskiwas asked whether any announcement toemployees had ever been made as to what constituted thestandards for merit raises. He replied that they had not talkedto employees in a group as to what was expected of them butthat he talked to most of the employees individually as towhat was expected of them insofar as merit raises wereconcerned and thinks that they are aware of it. Completelyneglected by this testimony is the credited finding in the priorproceeding that Vice President Banks had told employeesmerit raises would be based on their production. Burzynskistated that the standards for merit raises were work perform-ance and absenteeism but the men might have legitimateabsenteeism and also they considered employees' ability to getalong with their fellow workers and things of that nature.In regard to Bradley, Burzynski testified Bohack did the diework in that department and Ubnoski helped somewhat,saying that Bradley did not do die work since he was notefficient enough to do so. He testified Bradley grooved a"head" on one occasion and nearly did it again except that hecaught the mistake and stopped it before it got too far Thisoccurred during the previous summer in July or August Healso testified there was a considerable amount of talk going onbetween Bradley and others and in particular Ubnoski and thathe instructed leadman Bohack to reprimand Bradley for it butdidnot tell Bohack to say anything to Ubnoski. Duringcross-examination he stated he only recalled Bradley scrappingone head in the time he worked there and never heard ofBradley not doing his work properly at any other time. He saidBradley had talked to employees since Hackney took over, buthe had Bohack correct Bradley on just one occasion.During further cross-examination Burzynski stated that hehad given raises to employee Sylvester Tomkivits who had aconsiderable absentee record and that raises were given toemployees who were not as good as Tomkrvits who was anexcellent employee, and that some employees would never beas qualified as others although they performed the requiredduties in less critical jobs and rated a raise.Former General Manager Frank Turner testified that, after HACKNEY iRON & STEEL COhe assumed his present position as Respondent'smanager ofmanufacturing, his contact with the Navasota plant, insofar asmerit raises is concerned,was to automatically approve them.As for the time he was general manager, he testified that in aquarterly review they considered work performance, ability toget along with fellow employees and supervisory personnel,and whether the absentee record was reasonable or unreason-ableHe said it was not part of company policy to insure thatallemployeesgot a raiseevery 6 months and that nocommitments of that sort had ever been made to any of theemployeesHe testified in regard to Perez that on one occasion whichhe thought was latter September or early October 1967, hereprimanded Perez for hard use of a forklift truck and addedthat about a year before that he had reprimanded Perez for thesame thing. In regard to the April 1967 conversation withPerez, he stated he did not recall that Perez was told if hewould start performing in a more satisfactory manner hewould start participating in merit raises and that he would notif his attitude and work habits remained the same. He statedthatno reference was made to Perez' position as unionpresident.As to Perez' work he stated that Perez did not accommo-date as much of the plate as he could and had too many shortpieces in the racks He denies telling Perez that his work hadimproved stating that he might have told Perez that the rackslooked in good shape.On another subject he stated that after the first of 1968,Perez approached him about being put permanently on oneshift so that he could attend college, which request he deniedstating that he did not recall the specifics of it. Perez testifiedthat he had asked to be placed permanently on the night shiftand had consummated an agreement with another employee towork permanently on the day shift so that he could attendcollege during the daytime and work at night but that hisrequest was refused without being given time to explain thatthe arrangement was agreeable to all employees concerned.Turner was asked if he had said Perez was not working for theCompany and replied that he told Perez on one occasion thathe thought he could do a better job for the Company if he sethis mind to it.On direct examination Turner was asked what standard wasused in determining whether absences are reasonable orunreasonable and answered that they would consider whetherthe employee was a family man, whether his wife drove or not,whether he had children to be taken to the hospital at times,and that it all depended on the individual.He was also askedwhy Williams was so concerned with the plates in 1967 whenhe was working in another area some 500 feet away.Turnerstated that Williams was intensely interested in the plates andthat he gave him some authority in that direction.Questionedfurther about it, he stated that he never told Perez thatWilliams had any kind of authority over him. When asked whatsort of arrangement was made between himself and Williams,Turner stated that he was not sure that Williams even knewabout the authority. When asked specifically what contact hehad besides Williams' intense interest in the plate,he answeredthat there was none except that Williams was taking surpluscircles to the same general area to be stacked and this was thearea where Perez was stacking circles. During redirect examina-tionTurnerwas asked in another long leading questionwhether Respondent ignored the frequency of absences wherepeople in a family were sick and answered that the frequency303of absences had to be considered in granting raises as well as indetermining what was reasonable or not.Burzynski was recalled to the stand in regard to his beingthe final authority on raises, since Turner's approval wasautomatic,and testified that he considered excessive absen-teeism as a major factor in determining whether employeeswould be given merit raises and went further to say that if aperson has a great deal of absenteeism he cannot adequately bemeasured for performance of his job. On cross-examination hestated that he did not recall ever telling Perez that absenteeismwas one of the reasons that he was not getting his raises. Whenpressed further as to why he did not tell Perez that was thereason he was not getting a raise, he stated that he didn't recalltelling Perez this in the last few months but that he had toldhim that in the past. When pressed further Burzynski statedthat 1-1/2 to 2 years ago, prior to the time that Hackney tookover the plant, he had talked to Perez about absenteeism buthad never said anything to him since that time. This statementin the context is incredible, since prior to Hackney taking overthe plant there was no merit raise system and Burzynski wouldhave had no occasion to tell Perez he was not getting a meritraise because of his absenteeism.Further ifPerez' absenteeismwas as bad as it is here painted, certainly there would havebeen an occasion for some of Respondent'ssupervisors todiscuss it with Perez in a period of nearly 2 years.It seems quite ridiculous to state that a determination ongiving an employee a raise was made on the basis of hisabsences,when in denying the person a raise nothing was eversaid to him about the frequency or number of his absences.In essence, Burzynski and Turner tried to paint a picture ofRespondent granting merit raises only to employees whoseproduction was good and whose absenteeism record was good,although admitting that there were no production standardsmaintained or quotas given and that none of the employees, inparticular the ones who were denied the raises,had ever beenwarned or had had anything whatsoever said to them about thenumber of absences they had Burzynski's portrayal ofabsenteeism as a major factor in raise considerations iscertainly anex post factoconsideration here tailored to thesituation.Indeed I have determined that other employees'absentee and tardiness records were equal to or worse thanPerez' and that these others continued to receive raises. Atabulation of such records is attached here as Appendix II. Icannot therefore credit that Perez was denied merit increasesbased on his absentee-tardiness record.Respondent had a relatively new (since October 1967)cutting department employee named Schroeder testify. To aseries of leading questions,Schroeder testified he saw Perez atthe coffeemachine, that he had to stamp his own plates, andthat Perez was away from the front area and in the back areanear another table on occasions.There was no testimony thatwhat Perez did was not done by any of the other employees toa lesser, greater,or the same extent,or that Perez was not busyon other duties when he was away from the front area. Icannot give any weight to Schroeder's testimony.Looking at the testimony as a whole, I find that I credit thecorroborated testimony of Perez and Bradley that Becker toldPerez he had requested a raise for him and that is all that hecould do. I further credit Perez' testimony that Becker toldhim that absenteeism was not the reasonwhy hedid not get araise in that others were also absent as much as Perez and stillgot their raises. There was no denial of this statement byBecker. 304DECISIONSOF NATIONALLABOR RELATIONS BOARDConcerning the totality of the testimony in this proceeding,Icannot credit that absenteeism plays the predominate role ingranting or denyingmerit raisesthat Turner and Burzynskiseem to state that it did. Certainly if that was the controllingfactor then Bradley would have had regular raises and otheremployees such as Sylvester Tomkivits would not havereceived three raises. If absenteeism was controlling themForeman Becker would have been apprised of this prior to thetime that he recommended Perez fora raise.Becker wasstraightforward in his statement to Perez and Bradley and onthe stand that Perez was there a sufficient amount of time sothat Becker could appropriately appraise his work, and beingPerez' immediate supervisor felt that he was entitledto a raise.The qualifications which Respondent sought to interject intothe testimony appear to be afterthoughts, in the same mannerthat a number of rather insignificant incidents which wereraisedduring cross-examination of Perez and in some eventsgone into with Turner or Burzynski seem to be afterthoughtsas reasonsfor justifying the denials of raises.There well may have been some question of Perez' completeefforts for the Company some years prior, as the TrialExaminer in the former case seems to indicate. However wherethe testimony indicates that Perez sought from his supervisorsthe reasons why he wasn't being given the raises and was notgiven anything concrete, nor told the reasons now beingadvanced, and later was thought worthy of a raise by hisforeman, and was still denied it by higher supervisoryauthority, I can only conclude that the presentreasonsadvanced by the higher supervisory authority were notlegitimate reasons nor given as legitimate reasons at the timethe events occurred.As to Bradley, the only thing advanced by Respondent asreasons for not giving him a raise were that he was not quite asgood an employee as the other employees in the unit and thaton one occasion he grooved a "head," and on another occasiontalked too much. Respondent's testimony in this regard mustbe discounted since the one making the charge alleged that hehad worked there for over a year before he found it necessarytohave anything said to Bradley concerning his talking.Secondly, the evidence indicated that other employees scrap-ped heads and lastly Turner admitted that Respondent grantedraises toother than the best workers in the department Thus,thereis no reasonadvanced for the denial of raises to Bradleywhich will stand any scrutiny.There being no legitimate reasons advanced as to why Perezand Bradley were not given merit raises on the basis otheremployees were granted them, and in the light of their unionactivities and testimony and the strong animus toward theUnion exhibited by Respondent, I conclude and find that thecredited testimony of Bradley and Perez in regard to Becker'sstatementsto them as to whyPerez wasnot givena raise inJanuary 1968, clearly makes out a violation of the Act, and ofthe settlement agreement, and constitutes a sufficient reasonfor settingasidethe settlement agreement. In the same mannerI find that the denial of a meritincreaseto Perez on March 31,1968, when Becker did not recommend Perez fora raise andstated he didn't know why, even though Perez' work wassatisfactory to him, demonstrates once more that Respondentwas denyingPerez a raisebut not for any legitimatereasons. Ifind that the denial of raises to Perez on January 1 and March30, 1968, violates Section 8(a)(3), (4), and (1) of the Act andthe settlement agreement entered into in Case 23-CA-2696.Ifurther conclude and find that the refusalof raiseincreasesto Perez and Bradley during the period of October 1,1966, through October 1967, are violative of Section 8(a)(3)and (1) of the Act and the refusals of raises following theirtestimony in February 1967 are violative of Section 8(a)(4) aswell, in that the raises were denied to Perez and Bradleybecause they were outstanding union representatives and triedto promote the Union which Respondent had determined tofight at all costs, and because they testified against Respondentin the prior matter. As was noted in that prior case by the TrialExaminer, very close attention must be given to the indicia ofdiscriminationwhen the two individuals are the standoutunion adherents. Here the reasons given for the apparentdiscrimination do not bear up, particularly when the reasons asadvanced by Turner and Burzynski were in effect denied bythe prior credited testimony of Vice President Banks in theprevious case, thatmerit increaseswould be based onproduction.Itappears from the clash of these statements that theemphasis about absenteeism being an overwhelming or apredominate factor in grantingraises isan exaggeration and anafterthought of Respondent tailored to Perez' circumstances.If this was predominate or the predominate factor, then therewas no reason why raises were given others with bad records orwhy the raises were denied to Bradley.One further factor which makes this case even stronger isTurner's statement to Perez, and I credit Perez' version, thatTurner told Perez his difficulty in getting raises went back tothe point at which he was elected president of the local, andthat he wasn't working for the Company and would get raisesifhe started working for the Company. This statement is aclear indication that Respondent felt, as indicated by priortestimony, that the point at which employees demonstratedtheir loyalty to the Company was when they turned theirbacks on the Union and abandoned their membership in it.Perez and Bradley didn'tAccordingly, I conclude and find Respondent has violatedSection 8(a)(1) of the Act by Frank Turner's statements toPerez on April 12, 1967, that he had been denied a merit raisebecause of his interest in the Union and that he would get araise if he would stop his union activities.IIITHE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of the Respondent set forth in section II,above, occurring in connection with the Respondent's opera-tions described in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.IV. THE REMEDYHaving found that Respondent engaged in the unfair laborpractices set forth above, I recommend that it cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act as follows:Ihave found that Respondent has discriminatonly refusedwage increases to employees Perez and Bradley from the timethat it started such merit increases. I have further found that apattern exists wherein the overwhelming majority of employ-ees in the same situation as Perez and Bradley received three ofseven wage increases. Taking into account that Respondent HACKNEY IRON & STEEL CO.through the settlement agreement has given one wage increaseto Perez and Bradley and a separate wage increase to Bradleyover this period of time, I recommend that Respondent grantPerez two more wage increases and Bradley one additionalwage increase for the period through April 1968, and thatthereafterwhen any wage increases are granted to otheremployees on a merit basis, that Perez and Bradley beconsidered on the same basis that all employees are considered,and that their testimony against Respondent in the priorproceeding and in this proceeding and the fact that they areoutstanding unionmembers who have made their unionaffiliation known to the Company and not abandoned it, nothereafter be considered in granting wage increases. These payincreases are to be made on the basis of the pattern which hasbeen established, and hereafter on the basis granted otheremployees and Respondent shall add interest at the rate of 6percent per annum to be computed in the manner set forth inIsisPlumbing & Heating Co.,138 NLRB 716, to the raiseswhich should have been given on or before April 1, 1968. Ifurther recommend that Respondent make available to theBoard on request, payroll and other records in order tofacilitate the checking of amounts due Bradley and Perez.Noting these violations as to Bradley and Perez, as well as thestatement to Perez that he would not receive raises while hepursued his union affiliations and the fact that he did notreceive such raises, and noting further the violations previouslyfound by the Board as enforced by the United States Court ofAppeals for the District of Columbia Circuit, I am of theopinion that Respondent with its animus towards the Unionand having by these actions and its other actions shown itsproclivitiesforviolating theAct,may again invade theprerogatives of its employees and further violate the Act. Itherefore recommend that Respondent be placed under abroad enjoinder to cease and desist from in any other mannerinfringing on the rights guaranteed its employees by the Act.On the basis of the foregoing findings and the entire record,Imake the following:CONCLUSIONS OF LAW1.Hackney Iron & Steel Co. is an employer engaged incommerce within the meaning of Section 2(6) and (7) of theAct.2.The Union is a labor organization within the meaning ofSection 2(5) of the Act.3.By discriminatorily refusingmerit raise increases toemployees Bradley and Perez and by not granting them suchraises,Respondent has engaged in and is engaging in unfairlabor practices affecting commerce within the meanings ofSection 8(a)(4), (3), and (1) and Section 2(6) and (7) of theAct.4.Respondent has also engaged in unfair labor practicesaffecting commerce within the meanings of Sections 8(a)(1)and 2(6) and (7) of the Act by telling an employee that heiIn the event that this Recommended Order is adopted by theBoard,the words "a Decision and Order"shall be substituted for thewords "the Recommended Order of a Trial Examiner"in the notice. Inthe further event that the Board'sOrder is enforced by a decree of aUnited States Court of Appeals,the words"a Decree of the United305could not receive raises due to his union activities but wouldreceive raises if he forewent such union activities.RECOMMENDED ORDEROn the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in this caseconsidered as a whole, it is recommended that Hackney Iron &Steel Co. of Navasota, Texas, its officers, agents, successors,and assigns, shall:1.Cease and desist from-(a)Withholding wage increases from employees because oftheir membership in or activities on behalf of the InternationalChemical Workers Union, AFL-CIO, Local No. 773, or anyother labor union, or because they gave testimony under theAct.(b) Telling its employees that they had been denied meritraises because of their union activities.(c)Telling employees that they would get raises if theyceased their union activities.(d) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights toself-organization, to form labor organizations, to join or assistInternational Chemical Workers Union, AFL-CIO, Local No.773, to bargain collectively through representatives of theirchoosing, and to engage in concerted activities for the purposesof collective bargaining or other mutual aid or protection.2.Take the following affirmative actions which are neces-sary to effectuate the policies of the Act(a)Make whole William C. Bradley and Jesse G. Perez forthe loss of pay they have suffered by reason of Respondent'sdiscrimination against them in accordance with the recommen-dations set forth in the section of this Decision entitled "TheRemedy."(b) Preserve and, upon request, make available to the Boardor its agents, for examination and copying, all payroll records,social security payment records, timecards, personnel recordsand reports, and all other records necessary to analyze theamount of backpay due under the terms of this RecommendedOrder.(c) Post at its Navasota, Texas, plant copies of the attachednoticemarked "Appendix A."i Copies of said notice, onforms provided by the Regional Director for Region 23, shallbe posted by Respondent after being duly signed by itsrepresentative, immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shall betaken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(d)Notify the Regional Director for Region 23, in writing,within 20 days from the receipt of this Decision, what stepshave been taken to comply herewith.2States Court of Appeals Enforcing an Order" shall be substituted for thewords "a Decision and Order."2 In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read"Notify the RegionalDirector for Region 23, in writing,within 10 days from the date of thisOrder, what steps Respondent has taken to comply herewith." 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examinerof the National Labor Relations Board, and in order toeffectuate the policies of the National Labor Relations Act, asamended, we hereby notify our employees that.Following a trial in which the Company, the Union, andthe General Counsel of the National Labor Relations Boardparticipated and offered their evidence, it has been found thatwe violated the law and we have been ordered to post thisnotice and to abide by what we say in this notice.WE WILL NOT tell employees that they will not getwage increases if they aid the Union or that they will getwage increases if they abandon the Union.WE WILL NOT refuse merit wage increases to any of ouremployees because they aid or are members of Local 773 ofthe International Chemical Workers Union, or because theytestified in a Labor Board hearing.WE WILL make whole William C. Bradley and Jesse G.Perez by paying them wage increases due them.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise of theirrights guaranteed to them by Section 7 of the Act.HACKNEY IRON & STEEL CO.(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced, orcovered by any other material.If employees have any question concerning this notice orcompliance with its provisions, they may communicate direct-lywith theBoard'sRegional Office, 6617 Federal OfficeBuilding, 515 Rusk Avenue, Houston, Texas 77002, Telephone228-4296.APPENDIX BThe records produced by Respondent show the following asto the tardiness and absentee records of some of theemployees. Present Plant Manager Burzynski testified that thestandards for merit raises under former Plant Manager Turnerand himself included these two factors.Sylvester Tomkivits was employed from when Respondenttook over the Navasota plant and received three raises.Late orAbsencesQtr.Yr.left earlySicknessOther Causes3d660004th1115i501st6722612d116513d4124th273701st68883832d11200Leo D. Whitfield was employed from when Respondenttook over the Navasota plant and received three raises.Late orAbsencesQtr.Yrleft earlySicknessOther Causes3d662004th112001st672012d6043d"5104th69101911st685002d11101Leonard Mitchell was employed from when Respondenttook over the Navasota plant and received three raises.Late orAbsencesQtr.Yr.left earlySicknessOther Causes3d66004th112001st67122112d2033d6204th21211201st68111302d"Antoinc Lebeckstartedwith RespondentMay 29, 1967,and received a merit raise on September30, 1967.Late orAbsencesQtrYr.left earlySicknessOther Causes2d67023d302144th2021st680322d11104Troy Wayne Busse started with Respondent on October 16,1967, and receiveda raise onMarch 30, 1968Late orAbsencesQtr.Yr.leftearlySicknessOther Causes4th671411st685222d110011He took partof I day offapparently due to an in-plantJesse G. Perez was employed from when Respondent tookaccident-employee paidfor whole day.over the Navasota plant and receivedno raisesbut the onegranted in the settlement agreement.2 He was absentsick for 1week and received 40 hours sick pay.3Absent most of 1 week, employee's brother apparently shot andkilled.Late or4 Left earlyand out over 1 week when wife was struck and severelyAbsencesd bQtr.Yrleft earlySicknessOther Causesy car.injure5 Left earlyand outsick over 1 week.3d661106 Out sick 3 dayson one occasion.4th3017 Left earlysick and apparently out over 1 month for surgery.1st67211238 Absent and late on three occasions due to hospitalized brother.2d440349 Leftearly and absent 1 day due to sickness.lttfflldd103d30lice in eye.ueo parLeft early and paidoruay11 Off 2dion for death of fatherncc4th312.ays on oe oas12 Left earland off a week sick1st68212.y13k2d11000.Off 2 days sic14 On one occasion took his mother to doctor. HACKNEY IRON & STEEL CO307George W. Burrell was employed from when RespondentJames Kendall Minor was employed from when Respondenttook over the Navasota plant and received three raises.took over the Navasota plant and received three raisesLate orAbsencesLate orAbsencesQtrYrleft earlySicknessOther CausesQtr.Yrleft earlySicknessOther Causes3d661003d66304th112004th11500Ist671001st671102d903152d6003d716003d7004th7004th11001st683121st685102d111002d1111015 On one occasion transported wife from hospital and second16 On one occasion had eye injury at work and was paid for fulloccasion took wife to doctor.day.